                                                               SO ORDERED.


                                                               Dated: March 30, 2020


   1

   2                                                           ______________________________________
                                                               Madeleine C. Wanslee, Bankruptcy Judge
   3

   4

   5

   6

   7                            UNITED STATES BANKRUPTCY COURT

   8                               FOR THE DISTRICT OF ARIZONA

   9   In re:
                                                            Case No. 2:20-bk-01582-MCW
  10   ANTHONY R. MARTINEZ and
                                                            Chapter 7
       CANDACE M. MARTINEZ,
  11
                                                            ORDER OF RECUSAL
  12
                                                            (Reassigned to Hon. Daniel P. Collins)
                                              Debtors.
  13

  14

  15            The Honorable Madeleine C. Wanslee, having determined that such action would be

  16   appropriate, hereby recuses herself from hearing any further matters in this case.

  17            All hearings in this proceeding are vacated pending reassignment

  18                                                DATED AND SIGNED ABOVE

  19

  20

  21

  22

  23

  24

  25

  26



Case 2:20-bk-01582-DPC         Doc 26 Filed 03/30/20
                                                  1   Entered 03/30/20 15:00:22             Desc
                                Main Document    Page 1 of 1
